Bell, J.
By the statute of frauds in force here at the time of this transaction, which was in the same terms as the statute 29 Cha. 2, ch. 3, §§ 7, 8, a"nd which is believed to be unchanged in its legal effect by our present statute, Rev. Stat. eh. 130, § 13, no trust concerning real estate, excepting such as may arise or result by implication of law, shall be created or declared, unless by writing. No parol evidence shall be received to prove any conveyance to be made in trust, except in trusts resulting by operation of lav/. Of such resulting trusts there are many cases stated in our books, where the trust is implied from the relative situation of the parties and the circumstances of the transaction. 2 Bouv. Inst. 323; 4 Ib. 242; 2 Fonb. Eq. 119. Of these, the most common case in our time is that, where upon a purchase of land, the deed is taken in the name of one person!, while the consideration paid is the property of another. Jsi ouch a case it is clearly settled, that unless there are other ci ?:e?imstances demonstrating a different intention, (4 *142Bouv. Inst. 243,) there is a resulting trust in favor of the owner of the money, and the facts necessary to raise such trust as a legal implication may be shown by parol. Page v. Page, 8 N. H. Rep. 187; Scoby v. Blanchard, 3 N. H. Rep. 170; Pritchard v. Brown, 4 N. H. Rep. 397; Brooks v. Fowle, 14 N. H. Rep. 248; and see the cases collected in U. S. Eq. Dig. 611. Such trust cannot be shown by proof of any declarations of the grantee of the deed, that he holds the property in trust, but his admissions of facts, from which a trust is implied by law, are admissible as proofs of those facts.))
In former times it was settled, that “ where the legal es-. tate in land is eonveyed to a stranger without any consideration, there arises a resulting trust to the original owner,” (1 Cru. Dig. 420,) or as the old doctrine is stated by Coke, (Co. Litt. 23 a. 271 a.) So much of the old use as the owner of the land does not dispose of, remains in him. “ So that, (says Cruise,) where a person seized in fee simple levies a fine, or suffers a recovery without any consideration, or declaration of the uses, to which it shall inure, the use results back to himself, and the statute transfers the legal estate to such resulting use, by which means he is seized in fee simple, in the same manner as he was before.” 1 Cruise Dig. 399. So was the law in the case of a feoffment. Lloyd v. Spillet, 2 Atk. 150. “ It follows, (says Cruise,) from the same principle, that when no use arises upon a covenant to stand seized, or bargain and sale, either for want of a sufficient-consideration, or for any other cause, such use will remain in the covenantor or bargainor.” 1 Cruise Dig. 402, § 37.
.These two classes of cases of resulting trust are distinct, and are eaeh governed by the rales and principles settled by legal decisions as applicable to them, and however plausible it may seem to regard them as both standing upon 4he same reason, and therefore to be governed by the same r hies, it is too late now to resort to such analogies, unless in tiiases *143which present such features, if such could be conceived, as have not been considered by the courts.
The aim of the plaintiff is, of course, to bring his case within the second of these classes, namely, where a conveyance is made without any consideration. And we must therefore inquire what rales and principles have been settled in relation to cases of this kind. And here we are struck with the circumstance, that we have found no modern case on this subject. We infer from this that there is probably something in the modern modes of conveyancing, which creates a difficulty in attempts to set up trusts of this kind. And these difficulties are found on recurring to the books where the subject is more fully discussed.
Story (Eq. Jur. § 1197) is more full than any writer we have found. He says, “ another common transaction, which gives rise to the presumption of ah implied resulting use or trust is, where a conveyance is made of land or other property without any consideration, express or implied, or any distinct use or trust stated. In such a case the intent is presumed to be, that it shall be held by the grantee for the benefit of the grantor as a resulting trust. But,” he adds, 41 if there be an express declaration that it is to be in trust, or for the use of another person, nothing will be presumed against such a declaration. And if there be either a good or a valuable consideration, then equity will immediately raise a use or trust correspondent to such consideration in the absence of any controlling declaration or other circumstances.” And in section 1199 he says : “ This distinction, however, is to be observed in cases where a consideration, though purely nominal, is stated in the deed. If no uses are declared, the grantee will take the whole use, and there will be no resulting use for the grantor, because the payment even of a nominal consideration, shows an intent that the grantee should have some use, and no other being specified, he must take the whole use. But when a particular use is disclosed, then the residue of the use results to the *144grantor, for the presumption that the grantor meant to part with the whole use is thereby repelled.” These positions are sustained by the authorities cited. See 4 Kent’s Com. 305; 2 Com. Dig. Chan. 4 W. 4.
\ The deed under which the property is held by the defendants, admits the payment of a consideration of $300, and it is not suggested that this is not an adequate consideration for this property. The general rule is that a grantor is bound by the recitals and admissions in his own deed, and upon this rule he would not be at liberty to introduce verbal evidence to contradict the fact so admitted. If that principle is applicable here,1 there is an end to the plaintiff’s case. It is no longer a case of want of consideration. But it is said that the receipt of the consideration acknowledged by the deed is like any other receipt open to be explained or contradicted for any purpose, except that of defeating the conveyance. And this view is sustained by the cases cited for the plaintiff. But it does not seem to us to reach the plaintiff’s ease. The very purpose of this evidence is to defeat this conveyance. Its object is to reduce it to a writing having the form of a conveyance, but by which nothing is really conveyed. It purports to convey this property to Thaddeus Graves. It operates, if this evidence Is admitted, to convey to him nothing which the law does not instantly restore to the plaintiff. No case can be supposed of evidence admitted to disprove a consideration for the purpose of entirely defeafi jg a conveyance, if this is not.
But it is that in the other class of implied or resulting trusts, to which reference has been made, parol evidence has been held admissible, to show that the money admitted to have been paid by the grantee was the property of an= other, but the cases have little resemblance. There can be 310 pretence that the money, if any was paid, was not the money of the grantee. It could not have been the money ■of the grantor. In the cases referred to, it is held, that to prove the money paid was not the money of the grantee, is *145not inconsistent with the deed, because that merely alleges, it was paid by the grantee, without asserting or admitting anything as to the ownership. While here to deny that anything was paid is obviously inconsistent with the deed.
- The deed exhibited in the case expressly limits a use of the property. “ To have and to hold the above granted premises, with the privileges and appurtenances thereto belonging, to the said Thaddeus Graves and his heirs and assigns, to Ms and their use and behoof forever.” “If there be an express declaration that it is to be in trust or for the use of another person, nothing-will be presumed against such a declaration.” 1 Sto. Eq. Ju. 1197; 2 Fonb. Eq. 133. Whether there is or is not a consideration, if a use is expressly limited to another, nothing results to the grantor, unless it may be of some undisposed residue. 2 Fonb. Eq. 118. No mode of obviating this objection has been suggested. We have foqnd none in any of the books to which we have referred.
As the recital of a consideration is now universal in all deeds, and as a use is generally expressed, we find in the rales thus referred to a satisfactory reason for the want of any recent decisions upon this subject.
Upon these rules of the law the plaintiff has no evidence upon which he can have the relief he seeks.
! In the class of cases where it is held that a trust results to the party who owns the money, it is held that the evidence must be clear as to the ownership of the money. 2 Fonb. Eq. 117. And in a case of this kind the proof of want of consideration ought to be equally satisfactory. All the evidence which tends to show words or actions admitting the title of the plaintiff to this property are admissible as evidence tending, to establish a parol declaration of trust, which is forbidden by the statute.
It is admissible merely as evidence tending to prove the fact, on which the plaintiff relies to prove his trust, the fact that there was never any consideration paid. Now there is *146here no direct evidence that this deed was made without consideration; and the admissions before referred to have but a slight and inconclusive bearing to establish that fact; and our impression is, that if in a case of an equity clearly shown, an effort should be made to save the rights of a party who had had his confidence abused; this is not that case. Fifteen years the plaintiff slept upon his rights, till the death of his grantee ; and his evidence is at best unsatisfactory and inconclusive, if it were competent.

Bill dismissed with costs.